UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2187


WELLS FARGO BANK, N.A.,

                    Petitioner - Appellee,

             and

SATTERFIELD LEGAL, PLLC, SUBSTITUTE TRUSTEE; SARAH BANKS,
SUBSTITUTE TRUSTEE, ATTORNEY IN FACT,

                    Plaintiffs,

             v.

LYNTON YATES BALLENTINE, JR.; LB INTERNATIONAL EXPRESS
TRUST, NON CORPORATE ENTITY (RELA PARTY IN INTEREST,
TERTIUS INTERVENIE),

                    Defendants - Appellants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:17-cv-00509-CCE-JEP)


Submitted: February 26, 2018                                     Decided: March 7, 2018


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Lynton Ballentine, Appellant Pro Se. Aleksandra Elzbieta Anderson, John T. Benjamin,
Jr., William Earle Hubbard, LAW OFFICE OF JOHN T. BENJAMIN, JR., PA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Appellants appeal from the district court’s order adopting the report and

recommendation of the magistrate judge and remanding the foreclosure action filed

against Appellants back to state court. We dismiss the appeal.

       Remand orders are generally “not reviewable on appeal or otherwise.” 28 U.S.C.

§ 1447(d). The Supreme Court has explained that the appellate restrictions of “§ 1447(d)

must be read in pari materia with § 1447(c), so that only remands based on grounds

specified in § 1447(c) [i.e., lack of subject matter jurisdiction and defects in removal

procedures] are immune from review under § 1447(d).” Things Remembered, Inc. v.

Petrarca, 516 U.S. 124, 127 (1995). Whether a remand order is reviewable is not based

on a district court’s explicit citation to § 1447(c); “[t]he bar of § 1447(d) applies to any

order invoking substantively one of the grounds specified in § 1447(c).” Borneman v.

United States, 213 F.3d 819, 824-25 (4th Cir. 2000).

       Here, the district court explicitly noted that there was no subject matter

jurisdiction and cited § 1447(c). Because the basis for remand fell within the ambit of

§ 1447(c), we lack jurisdiction to review the merits of the district court’s order. Thus, we

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3